Citation Nr: 1419824	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for onychomycosis, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or in-service toxic herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for renal insufficiency, to include as secondary to service-connected diabetes mellitus, or hypertension.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to service-connected diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to service-connected diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to service-connected diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1963 to February 1967.  The Veteran had service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (the Board) from August 2007 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that proceeding has been associated with the claims file.

This matter was previously before the Board in July 2013.  In the July 2013 remand, the Board noted the Veteran had not been afforded a videoconference hearing as he had requested, having missed it due to good cause.  The Board remanded the case for the Veteran to be afforded a videoconference hearing.  As noted above, the Veteran had a videoconference hearing in March 2014.  In light of this action, the Board concludes that the Agency of Original Jurisdiction (AOJ) has complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The claims of entitlement to service connection for onychomycosis, hypertension, erectile dysfunction, renal insufficiency, and bilateral peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's diabetes mellitus requires the use of insulin and an oral hypoglycemic agent as well as a restricted diet.  Regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider have not been shown.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated December 2011 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Here, the Veteran's service treatment records, VA medical records, and private medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran VA examinations in July 2007, May 2010, and November 2011.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the Veteran's diabetes mellitus on his daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the latest examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's diabetes mellitus, and suggested the submission of evidence that would be beneficial to the Veteran's claim, in particular any evidence that the Veteran's occupational and recreational activities had been regulated out of medical necessity.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).

The Veteran seeks an increased rating for his service-connected diabetes mellitus, which is evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

The pertinent provisions of Diagnostic Code 7913 read as follows:

A 20 percent disability rating is assigned for diabetes where the condition requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

A 40 percent disability rating is assigned for diabetes where the condition requires insulin, restricted diet, and regulation of activities.

A 60 percent disability rating is assigned for diabetes where the condition requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent disability rating is assigned for diabetes where the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).

Analysis

After considering the totality of the record, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 20 percent at this time.

A July 2007 VA examination indicated the Veteran's diabetes mellitus was treated with glipizide bid, an oral hypoglycemic agent.  The examiner indicated the Veteran visited his diabetic care provider about every 4 to 6 months, and had never experienced any episodes of ketoacidosis or hypoglycemic reactions.  Additionally, the examiner reported that there was no need to restrict the Veteran's activities in order to maintain stable blood sugar.

A May 2010 VA examination indicated the Veterans' diabetes mellitus continued to be treated with glipizide and metformin.  The examiner indicated the Veteran had never been on insulin.  The examiner reported the Veteran had never had an episode of ketoacidosis, and noted no episodes of hypoglycemia in the past 12 months.  The examiner noted that the Veteran said he had never found that his diabetes interfered with his occupation or activities of daily living.

According to a November 2011 VA examination report, the Veteran's diabetes mellitus was treated with a prescribed oral hypoglycemic agent and insulin injections received more than once per day.  The examiner indicated the Veteran's diabetes did not require regulation of activities as part of the medical management of his condition.  The examiner also noted that the Veteran had no episodes of ketoacidosis or hypoglycemia requiring hospitalization, and reported that the Veteran visited his diabetic health care provider less than 2 times per month.  Additionally, the examiner stated that the Veteran did not have progressive unintentional weight loss or progressive loss of strength due to his diabetes mellitus.

The overall evidence supports a finding that the Veteran's diabetes mellitus requires oral hypoglycemic agents, insulin, and a restricted diet; and is against a finding that the Veteran's diabetes mellitus requires regulation of activities.  The Board considered the Veteran's March 2014 testimony regarding how he felt his diabetes mellitus restricted his activities.  However, the Court in Camacho v. Nicholson held that medical evidence is required to support a finding of regulation of activities as per Diagnostic Code 7913.  21 Vet. App. 360, 364 (2007).  As noted, no medical evidence to that effect is of record, and indeed, the Veteran testified that no physician has restricted his activities due to his diabetes mellitus.  Additionally, at no time during the appeal period has the Veteran's diabetes mellitus manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, or progressive loss of weight and strength.

The Board acknowledges that the November 2011 VA examination report indicated the Veteran was prescribed insulin injections more than once per day.  However, the Board stresses that given the absence of a restriction on his activities, and the fact that Diagnostic Code 7913 is successive and cumulative in nature, the record does not indicate the Veteran's symptoms are of such severity as to warrant a higher disability rating.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); cf. Tatum v. Shinseki, 23 Vet. App. 152 (2009) (applying the "more nearly approximates" language of 4.7 because the rating criteria for hypothyroidism under Diagnostic Code 7903 are not conjunctive, successive, and cumulative).

Hence, the preponderance of the evidence is against awarding an evaluation in excess of 20 percent.  38 U.S.C.A. § 5107(b) (West 2002 & 2013 Supp.); 38 C.F.R. §§ 4.7, 4.21 (2013).
Extraschedular Consideration

The Board considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture to render the available schedular evaluation for the service-connected diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's diabetes mellitus is treated with oral hypoglycemic agents, insulin, and a restricted diet.  The current 20 percent rating contemplates these symptoms.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  With respect to the second Thun element, the evidence does not indicate the Veteran had marked interference of employment of frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2013).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his diabetes mellitus renders him totally unemployable.  Indeed, during the May 2010 VA examination the Veteran reported that his diabetes never interfered with his occupation.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.
 
In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.


ORDER

The Veteran's disability rating of 20 percent for diabetes mellitus is continued.


REMAND

With respect to the Veteran's claims of entitlement to service connection for onychomycosis, hypertension, erectile dysfunction, and renal insufficiency, the Board finds that the July 2007 and November 2011 VA examination reports are inadequate.  Specifically, none of the opinions rendered in the July 2007 VA examination report addressed whether the Veteran's diabetes mellitus aggravated the onychomycosis, hypertension, erectile dysfunction, or renal insufficiency.  With respect to the November 2011 VA examination report, although the examiner stated that the Veteran's diabetes mellitus did not cause or aggravate his erectile dysfunction, the examiner's opinion was conclusory in nature and not supported by an adequate rationale.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As to the Veteran's claims of entitlement to service connection for peripheral neuropathy, the Board notes that although the August 2007 VA examiner determined that there were no symptomatic or clinical findings consistent with peripheral neuropathy as a result of diabetes mellitus, the examiner provided a conclusory opinion with respect to the Veteran's reports of numbness in his extremities during cold weather.  Additionally, according to the May 2010 VA examination, the Veteran had decreased sensation to vibration in his toes, suggesting a change in his condition.  Thus, the Board finds a new examination is warranted with respect to the Veteran's peripheral neuropathy claims.

In light of the foregoing, the Veteran should be afforded a new VA examination to determine the current nature and etiologies of his claimed onychomycosis, hypertension, erectile dysfunction, renal insufficiency, and peripheral neuropathy disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  All records received should be associated with the claims file.

2.  After obtaining the necessary authorization from the Veteran, request copies of any relevant outstanding treatment records from any private treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiologies of his claimed onychomycosis, hypertension, erectile dysfunction, renal insufficiency, and peripheral neuropathy disabilities.  The examiner is requested to review the claims folder, to include this remand.  Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to opine on the following:

a)  whether the onychomycosis or residuals thereof is at least as likely as not (50 percent or greater probability) related to military service;

b)  whether the onychomycosis or residuals thereof is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; 

c)  whether the onychomycosis or residuals thereof is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's onychomycosis or residuals thereof found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

d)  whether the hypertension is at least as likely as not (50 percent or greater probability) related to military service, to include exposure to toxic herbicides;

e)  whether the hypertension is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; 

f)  whether the hypertension is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

g)  whether the erectile dysfunction is at least as likely as not (50 percent or greater probability) related to military service;

h)  whether the erectile dysfunction is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; 

i)  whether the erectile dysfunction is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  The Board directs the examiner's attention to the July 2007 VA examination report, which found it at least as likely as not that the Veteran's erectile dysfunction had been aggravated by his diabetes mellitus.

j)  whether the renal insufficiency is at least as likely as not (50 percent or greater probability) related to military service;

k)  whether the renal insufficiency is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; 

l)  whether the renal insufficiency is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's renal insufficiency found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

m)  whether any diagnosed bilateral peripheral neuropathy of the upper and lower extremities is at least as likely as not (50 percent or greater probability) related to military service;

n)  whether any diagnosed bilateral peripheral neuropathy of the upper and lower extremities is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; 

o)  whether any diagnosed bilateral peripheral neuropathy of the upper and lower extremities is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral peripheral neuropathy of the upper and lower extremities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

The examiner should consider the Veteran's lay statements regarding symptoms of peripheral neuropathy.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of numbness and tingling.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


